 
Exhibit 10.3
 
RIGHT OF FIRST REFUSAL


This Right of First Refusal Agreement (this “Agreement”) is made as of December
19, 2012, by and among Peterbilt Motors Company, a division of PACCAR Inc, a
Delaware corporation (“Peterbilt”), and W.M. “Rusty” Rush, a resident of San
Antonio, Texas (“Rush”).


WHEREAS, Rush is the beneficial owner of shares (“Shares”) of Class A Common
Stock, $.01 par value, and Class B Common Stock, $.01 par value, of Rush
Enterprises, Inc., a Texas corporation (the “Company”).


WHEREAS, the Company and Peterbilt are parties to certain Dealer Sales and
Service Agreements (the “Dealer Sales and Service Agreements”) pursuant to which
subsidiaries of the Company (including but not limited to Rush Truck Centers of
Texas, L.P., Rush Truck Centers of Arizona, Inc., Rush Truck Centers of
California, Inc., Rush Truck Centers of New Mexico, Inc., Rush Truck Centers of
Oklahoma, Inc., Rush Truck Centers of Colorado, Inc., Rush Truck Centers of
Florida, Inc., Rush Truck Centers of Alabama, Inc., Rush Truck Centers of North
Carolina, Inc., and Rush Truck Centers of Tennessee, Inc.), were granted
Peterbilt franchises in the territories indicated in each of such Dealer Sales
and Service Agreement; and


WHEREAS, to induce Peterbilt to amend the Dealer Sales and Service Agreements
related to the minimum beneficial ownership interest required of Dealer
Principals, Rush has agreed to extend to Peterbilt certain rights of first
refusal with respect to the Shares owned by Rush;


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


Section 1.          Right of First Refusal.


(a)           If Rush desires to transfer (a “Transfer”) beneficial ownership
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934) of in
excess of 100,000 Shares in any given 12-month period to anyone other than a
member of his family, an associate (as defined in Rule 12b-2 under the
Securities Exchange Act of 1934) of Rush or a Dealer Principal (as defined in
the Dealer Sales and Service Agreements), Rush shall first offer to sell all
Shares in excess of such amount to Peterbilt in the manner specified in this
Section 1.


(b)           If Rush desires to make a Transfer in other than an open market
sale, he shall give written notice (the “Transfer Notice”) to Peterbilt.  The
Transfer Notice shall specify the number of shares proposed to be sold, the
identity of the proposed purchaser and the purchase price and other terms of the
Transfer.  Peterbilt shall have the right, exercisable by written notice to Rush
within sixty (60) days after receipt of the Transfer Notice, to purchase all,
but not a part of, the Shares specified in the Transfer Notice in consideration
for the purchase price and on the terms set forth therein.


(c)           If Rush desires to make a Transfer in an open market sale,
including an underwritten public offering, he shall give written notice (the
“Market Notice”) to Peterbilt.  The Market Notice shall specify the number of
Shares proposed to be sold and the Closing Sales Price (as defined below) on the
day immediately preceding the date of the Market Notice.  Peterbilt shall have
the right, exercisable by written notice to Rush within sixty (60) days after
receipt of the Market Notice, to purchase all, but not a part of, the Shares
specified in the Market Notice in consideration for cash at a price per share
equal to the greater of (i) the Closing Sales Price set forth in the Market
Notice or (ii) the Closing Sales Price on the day immediately preceding the date
of exercise.
 
 
1

--------------------------------------------------------------------------------

 


The “Closing Sales Price” on any date will mean the average of the closing bid
and asked price in the over-the-counter market on such date, as reported by the
National Association of Securities Dealers Automated Quotation System, or, if
not so reported, as reported by the National Quotation Bureau, Incorporated, or
any successor thereof, or if not so reported, the average of the closing bid and
asked prices on such date as furnished by any member of the National Association
of Securities Dealers, Inc., selected from time to time by Rush for that
purpose, or if the Shares are listed or admitted to trading on a national
securities exchange, the average of the reported closing bid and asked prices,
regular way, on such date on the principal national securities exchange on which
the Shares are listed or admitted to trading.


(d)           If Peterbilt exercises its right of first refusal hereunder, the
closing of the purchase of the Shares with respect to which such right has been
exercised shall take place within two business days after Peterbilt gives notice
of such exercise.


(e)           If Peterbilt does not exercise its right of first refusal pursuant
to Section 1(b) of this Agreement within the time specified for such exercise,
Rush shall be free to sell such shares to a third party on terms no less
favorable than the terms specified in the Transfer Notice during the 120 days
following the earlier of (i) notification by Peterbilt of its election not to
purchase such Shares or (ii) the expiration of the time specified in Section
1(b) of this Agreement for such exercise.


(f)           If Peterbilt does not exercise its right of first refusal pursuant
to Section 1(c) of this Agreement within the time specified for such exercise,
Rush shall be free to sell such shares on the open market at the then current
market price during the 120 days following the earlier of (i) notification by
Peterbilt of its election not to purchase such Shares or (ii) the expiration of
the time specified in Section 1(c) of this Agreement for such exercise.


(g)           The following Shares shall not be subject to the right of first
refusal described in the preceding provisions of this Section 1: any Shares that
Rush has already obtained or shall obtain pursuant to grants of restricted
stock, restricted stock units or exercises of stock options granted under the
Company’s equity incentive plans.


Section 2.          Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas.


Section 3.          Remedies.  Rush understands and agrees that the covenants
and undertakings on his part herein contained are uniquely related to Peterbilt
permitting the amendment of the Dealer Agreement to allow the Company to
undertake a public offering of its capital stock and that, although monetary
damages may be available for the breach of such covenants and undertakings,
monetary damages would be an inadequate remedy therefor.  Accordingly, Rush
agrees that Peterbilt shall be entitled to obtain specific performance by Rush
of every covenant and undertaking contained herein to be performed by him and
that Peterbilt shall be entitled to obtain specific performance from Rush of
each and every covenant and undertaking herein contained to be observed or
performed by Rush.
 
 
2

--------------------------------------------------------------------------------

 


Section 4.          Survival; Binding Effect.  This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective heirs,
representatives, successors and assigns.  Peterbilt may, without the consent of
Rush, assign its rights hereunder to any directly or indirectly wholly owned
subsidiary of PACCAR, Inc. for so long as that subsidiary remains a wholly owned
subsidiary of PACCAR, Inc.  Prior to any Transfer of Shares by Rush to an
associate or a Dealer Principal, Rush shall cause such associate or Dealer
Principal to enter into an agreement substantially identical to this Right of
First Refusal with respect to such Shares unless Peterbilt agrees in writing to
waive such requirement.


Section 5.          Amendment.  This Agreement may be amended by the parties
hereto at any time, but only by an instrument in writing duly executed and
delivered on behalf of each of the parties hereto.


Section 6.          Notices.  All notices required to be given hereunder shall
be deemed to have been duly given only if delivered by a recognized overnight
delivery service that guarantees next day delivery, strictly as follows:


If to Peterbilt:


General Counsel
PACCAR Inc
777 106th Avenue N.E.
Bellevue, Washington  98004


If to Rush:


General Counsel
Rush Enterprises, Inc.
555 IH 35 South, Suite 500
New Braunfels, Texas 78130


Section 7.          Entire Agreement.  This Agreement constitutes the entire
agreement between the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties.


Section 8.          Headings.  Section headings are included solely for
convenience and are not to be considered to be part of this Agreement and are
not intended  to be an accurate description of the contents hereof.


Section 9.          Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and entered into as of the date first set forth above.
 
 
 

 
PETERBILT MOTORS COMPANY,
a division of PACCAR Inc
                       
By:
/s/ Bill Kozek      
Bill Kozek, Vice President – PACCAR Inc
General Manager – Peterbilt Motors Company
                           
W.M. “RUSTY” RUSH
                            By: /s/ W.M. “Rusty” Rush      
W.M. “Rusty” Rush
 

 